UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08529 Monteagle Funds (Exact name of registrant as specified in charter) 2506 Winford Avenue Nashville, Tennessee 37211-2148 (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporate Trust Center 1209 Orange Street Wilmington, DE19801 (Name and address of agent for service) With a copy to: Paul B. Ordonio, President Monteagle Funds 2506 Winford Avenue Nashville, TN37211 Registrant's telephone number, including area code:888.263.5593 Date of fiscal year end:08/31/2015 Date of reporting period: 11/30/2014 Item 1. Schedule of Investments (Unaudited) The Trust’s schedules of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) PAR VALUE U.S. GOVERNMENT AND AGENCY OBLIGATIONS (b) - 29.05% FAIR VALUE U.S. Treasury Notes - 19.18% $ 1.625%, due 08/15/2022 $ 1.75%, due 05/15/2022 2.00%, due 11/15/2021 2.125%, due 08/15/2021 2.625%, due 08/15/2020 3.125%, due 05/15/2021 Federal Farm Credit Bank - 2.26% 2.64%, due 08/12/2021 Federal Home Loan Mortgage Corporation - 5.33% 3.75%, due 03/27/2019 4.875%, due 06/13/2018 5.00%, due 12/14/2018 1.75%, due 05/30/2019 Federal National Mortgage Association - 2.28% 5.00%, due 03/02/2015 1.875%, due 09/18/2018 Total U.S. Government and Agency Obligations (Cost $12,912,593) PAR VALUE CORPORATE BONDS (b) - 54.96% FAIR VALUE Aerospace & Defense - 1.26% United Technologies Corp., 5.375%, due 12/15/2017 Agriculture - 1.09% Philip Morris International, Inc., 2.50%, due 08/22/2022 Banks - 12.87% Goldman Sachs Group, Inc., 5.95%, due 01/18/2018 JPMorgan Chase & Co., 4.35%, due 08/15/2021 JPMorgan Chase & Co., 6.00%, due 01/15/2018 Manufacturers & Traders Trust Co., 1.45%, due 03/07/2018 Morgan Stanley, 3.45%, due 11/02/2015 Northern Trust Corp., 2.375%, due 08/02/2022 PNC Funding Corp., 4.375%, due 08/11/2020 U.S. Bancorp, 2.20%, due 11/15/2016 Wells Fargo & Co., 1.15%, 06/02/2017 Wells Fargo & Co., 3.45%, 02/13/2023 Westpac Banking Corp., 2.00%, due 08/14/2017 Biotechnology - 0.62% Amgen, Inc., 4.50%, due 03/15/2020 Computers - 1.34% International Business Machines Corp., 1.25%, 02/08/2018 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) PAR VALUE CORPORATE BONDS (b) - 54.96% (continued) FAIR VALUE Diversified Financial Services - 2.86% $ CME Group, Inc., 3.00%, due 09/15/2022 $ General Electric Capital Corp., 3.15%, due 09/07/2022 Toyota Motor Credit Corp., 3.20%, due 06/17/2015 Electric - 3.16% Duke Energy Florida, Inc., 4.55%, due 04/01/2020 Georgia Power Co., 4.25%, due 12/01/2019 Electrical Components & Equipment - 0.61% Emerson Electric Co., 5.125%, due 12/01/2016 Engineering & Construction - 0.78% Fluor Corp., 3.50% due 12/15/2024 Healthcare - Products - 2.25% Becton Dickinson and Co., 3.125%, due 11/08/2021 Medtronic, Inc., 3.125%, 03/15/2022 Insurance - 3.05% Berkshire Hathaway Finance Corp., 3.00%, due 05/15/2022 Chubb Corp., 5.75%, due 05/15/2018 Machinery - Diversified - 1.86% Deere & Co., 4.375%, due 10/16/2019 Metal Fabricate & Hardware - 1.09% Precision Castparts Corp., 2.50%, due 01/15/2023 Miscellaneous Manufacturing - 2.35% 3M Co., 1.00%, due 06/26/2017 3M Co., 2.00%, due 06/26/2022 General Electric Co., 5.25%, due 12/06/2017 Office & Business Equipment - 0.62% Pitney Bowes, Inc., 5.75%, due 09/15/2017 Oil & Gas - 2.79% BP Capital Markets PLC, 2.50%, due 11/06/2022 BP Capital Markets PLC, 4.75%, due 03/10/2019 Shell International Finance BV, 1.125%, due 08/21/2017 Shell International Finance BV, 2.375%, due 08/21/2022 Oil & Gas Services - 1.70% Halliburton Co., 2.00%, due 08/01/2018 Pharmaceuticals - 4.43% Allergan, Inc., 5.75%, due 04/01/2016 AstraZeneca PLC, 1.95%, due 09/18/2019 GlaxoSmithKline Capital, Inc., 5.65%, due 05/15/2018 Johnson & Johnson, 5.15%, due 07/15/2018 Real Estate Investment Trust - 1.70% Simon Property Group LP, 2.20%, due 02/01/2019 Retail - 1.11% Costco Wholesale Corp., 1.125%, due 12/15/2017 Costco Wholesale Corp., 1.70%, due 12/15/2019 Semiconductors - 2.52% Broadcom Corp., 2.70%, 11/01/2018 Intel Corp., 1.35%, 12/15/2017 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) PAR VALUE CORPORATE BONDS (b) - 54.96% (continued) FAIR VALUE Software - 1.09% Oracle Corp., 2.50%, due 10/15/2022 $ Telecommunications - 3.81% AT&T, Inc., 5.80%, due 02/15/2019 Cisco Systems, Inc., 4.95%, due 02/15/2019 Total Corporate Bonds (Cost $23,998,207) PAR VALUE MORTGAGE-BACKED SECURITIES (b) - 9.80% FAIR VALUE Federal Home Loan Mortgage Corporation - 1.97% $ Pool J19285, 2.50%, due 06/01/2027 Series 15L, 7.00%, due 07/25/2023 Series 2841 BY, 5.00%, due 08/15/2019 Federal National Mortgage Association - 6.70% Pool 545759, 6.50%, due 07/01/2032 Pool 725421, 7.00%, due 09/01/2017 Pool 754289, 6.00%, due 11/01/2033 Pool 882684, 6.00%, due 06/01/2036 Pool AB3690, 4.00%, due 10/01/2041 Pool AL1869, 3.00%, due 06/01/2027 Series 2007-40-PT, 5.50%, due 05/25/2037 Government National Mortgage Association - 1.13% Pool 476998, 6.50%, due 07/15/2029 Pool 648337, 5.00%, due 10/15/2020 Pool 676516, 6.00%, due 02/15/2038 Series 2012-52-PM, 3.50%, due 12/20/2039 Series 2012-91-HQ, 2.00%, due 09/20/2041 Total Mortgage-Backed Securities (Cost $4,296,841) SHARES MONEY MARKET FUNDS - 5.63% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.09% (a) (Cost $2,511,569) $ Total Investments at Fair Value - 99.44% (Cost $43,719,210) $ Other Assets in Excess of Liabilities, Net - 0.56% Net Assets - 100.00% $ (a) Rate shown represents the 7-day yield at November 30, 2014, is subject to change and resets daily. (b) Categorized in level 2 of the fair value hierarchy; for additional information and description of the levels, refer to the table included in Note 2 of the accompanying notes to the financial statements. The accompanying notes are an integral part of the financial statements. MONTEAGLE INFORMED INVESTOR GROWTH FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) SHARES COMMON STOCKS - 69.45% FAIR VALUE Aerospace & Defense - 1.57% Lockheed Martin Corp. $ Airlines - 6.22% Southwest Airlines Co. Spirit Airlines, Inc. (a) Banks - 1.05% First Financial Bankshares, Inc. Beverages - 1.27% Keurig Green Mountain, Inc. Biotechnology - 19.19% Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Illumina, Inc. (a) Healthcare Services - 2.94% Centene Corp. Internet - 8.90% Baidu, Inc. (a) Bitauto Holdings Ltd. (a) Facebook, Inc. (a) Oil & Gas - 0.97% Tesoro Corp. Pharmaceuticals - 7.81% Actavis PLC (a) Allergan, Inc. Retail - 1.40% Domino's Pizza, Inc. Semiconductors - 11.64% Avago Technologies Ltd. NXP Semiconductor NV Skyworks Solutions, Inc. Software - 0.98% Electronic Arts, Inc. (a) Telecommunications - 4.49% Palo Alto Networks, Inc. (a) Transportation - 1.02% Old Dominion Freight Line, Inc. (a) Total Common Stocks (Cost $8,403,419) MONTEAGLE INFORMED INVESTOR GROWTH FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) SHARES EXCHANGE-TRADED FUNDS - 25.74% FAIR VALUE Powershares QQQ Trust Series 1 $ SPDR S&P rust Total Exchange-Traded Funds (Cost $3,296,046) SHARES MONEY MARKET FUND - 2.36% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.09% (b) (Cost $317,683) $ Total Investments at Fair Value - 97.55% (Cost $12,017,148) $ Other Assets in Excess of Liabilities, Net - 2.45% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at November 30, 2014, is subject to change and resets daily. The accompanying notes are an integral part of the financial statements. MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) SHARES COMMON STOCKS - 96.52% FAIR VALUE Apparel - 2.21% Deckers Outdoor Corp. (a) $ NIKE, Inc. - Class B Banks - 5.16% East West Bancorp, Inc. Goldman Sachs Group, Inc. Wells Fargo & Co. Beverages - 2.95% Coca-Cola Co. Biotechnology - 4.25% Amgen, Inc. Celgene Corp. (a) Gilead Sciences, Inc. (a) Chemicals - 2.80% CF Industries Holdings, Inc. Praxair, Inc. Rockwood Holdings, Inc. Computers - 8.41% Apple, Inc. International Business Machines Corp. Stratasys, Ltd. (a) Cosmetics & Personal Care - 2.97% Colgate-Palmolive Co. Estee Lauder Cos., Inc. Distribution & Wholesale - 2.08% WW Grainger, Inc. Diversified Financial Services - 5.24% BlackRock, Inc. Visa, Inc. - Class A Electrical Components & Equipment - 1.47% AMETEK, Inc. Electronics - 2.60% Amphenol Corp. - Class A Trimble Navigation Ltd. (a) Entertainment - 1.03% Cinemark Holdings, Inc. Food - 3.88% Hershey Co. J.M. Smucker Co. McCormick & Co., Inc. Whole Foods Market, Inc. Healthcare - Products - 2.40% Baxter International, Inc. MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) SHARES COMMON STOCKS - 96.52% (continued) FAIR VALUE Internet - 6.00% Amazon.com, Inc. (a) $ eBay, Inc. (a) Google, Inc.-Class A (a) Google, Inc.-Class C (a) Leisure Time - 1.60% Polaris Industries, Inc. Lodging - 0.64% Wynn Resorts Ltd. Machinery - Diversified - 1.95% Roper Industries, Inc. Media - 5.42% Comcast Corp. - Class A Walt Disney Co. Metal Fabricate & Hardware - 0.34% Precision Castparts Corp. Miscellaneous Manufacturing - 2.66% 3M Co. Danaher Corp. Oil & Gas - 1.76% Concho Resources, Inc. (a) Exxon Mobil Corp. Oil & Gas Services - 0.76% National Oilwell Varco, Inc. Pharmaceuticals - 4.48% Bristol-Myers Squibb Co. Johnson & Johnson Express Scripts Holding Co. (a) Pfizer, Inc. Real Estate Investment Trusts - 2.78% American Tower Corp. Health Care REIT, Inc. Retail - 12.13% Costco Wholesale Corp. CVS Health Corp. Dunkin' Brands Group, Inc. Family Dollar Stores, Inc. Home Depot, Inc. Ross Stores, Inc. Wal-Mart Stores, Inc. Yum! Brands, Inc. Semiconductors - 2.57% QUALCOMM, Inc. Software - 1.11% Oracle Corp. Telecommunications - 3.43% Cisco Systems, Inc. Verizon Communications, Inc. Transportation - 1.44% FedEx Corp. Total Common Stocks (Cost $17,406,075) MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) SHARES MONEY MARKET FUND - 3.47% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.09% (b) (Cost $891,203) $ Total Investments at Fair Value - 99.99% (Cost $18,297,278) $ Other Assets in Excess of Liabilities, Net - 0.01% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at November 30, 2014, is subject to change and resets daily. The accompanying notes are an integral part of the financial statements. MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) SHARES COMMON STOCKS - 86.52% FAIR VALUE Aerospace & Defense - 5.00% Lockheed Martin Corp. $ Raytheon Co. Banks - 4.81% Bank of America Corp. Goldman Sachs Group, Inc. Morgan Stanley Commercial Services - 2.24% R.R. Donnelley & Sons Co. Computers - 5.80% Apple, Inc. International Business Machines Corp. Diversified Financial Services - 1.19% CME Group, Inc. Electric - 2.11% Exelon Corp. Engineering & Construction - 2.51% Jacobs Engineering Group Inc Entertainment - 2.62% International Game Technology Healthcare - Services - 8.65% Anthem, Inc. Humana, Inc. Home Furnishings - 3.70% Whirlpool Corp. Insurance - 5.40% Aflac, Inc. Allstate Corp. MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) SHARES COMMON STOCKS - 86.52% (continued) FAIR VALUE Iron & Steel - 3.00% Allegheny Technologies, Inc. $ United States Steel Corp. Machinery - Construction & Mining - 1.93% Joy Global, Inc. Mining - 2.46% Freeport-McMoRan, Inc. Miscellaneous Manufacturing - 1.24% General Electric Co. Office & Business Equipment - 1.31% Xerox Corp. Oil & Gas - 7.86% ConocoPhillips Diamond Offshore Drilling, Inc. Rowan Companies PLC Tesoro Corp. Transocean Ltd. (d) Oil & Gas Services - 2.39% Baker Hughes, Inc. Real Estate Investment Trust - 1.88% HCP, Inc. Retail - 12.77% Abercrombie & Fitch Co. - Class A Bed Bath & Beyond, Inc. (a) CVS Health Corp. Darden Restaurants, Inc. Kohl's Corp. PetSmart, Inc. Target Corp. Savings & Loans - 1.20% Hudson City Bancorp, Inc. Semiconductors - 3.48% Applied Materials, Inc. Telecommunications - 0.91% AT & T, Inc. Transportation - 2.06% CH Robinson Worldwide, Inc. Total Common Stocks (Cost $10,358,972) MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) SHARES MONEY MARKET FUND - 13.72% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.09% (b) (c) (Cost $2,133,083) $ Total Investments at Fair Value - 100.24% (Cost $12,492,055) $ Liabilities in Excess of Other Assets, Net - (0.24%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at November 30, 2014, is subject to change and resets daily. (c) A portion of this security is segregated as collateral for securities on loan at November 30, 2014. Total collateral had a fair value of $61,959 at November 30, 2014. (d) Security, or a portion of the security, is out on loan at November 30, 2014. Total loaned securities had a fair value of $50,424 at November 30, 2014. The accompanying notes are an integral part of the financial statements. MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) SHARES COMMON STOCKS - 94.55% FAIR VALUE Aerospace & Defense - 2.03% Triumph Group, Inc. $ Auto Manufacturers - 2.39% Ford Motor Co. Auto Parts & Equipment - 2.69% Cooper Tire & Rubber Co. Chemicals - 9.86% EI Du Pont de Nemour & Co. Huntsman Corp. Mosaic Co. Stepan, Co. Distribution & Wholesale - 2.08% Wolseley PLC - ADR Diversified Financial Services - 1.98% Nomura Holdings, Inc. - ADR Macquarie Group Ltd. - ADR Electric - 4.82% Duke Energy Corp. NRG Energy, Inc. Electrical Components & Equipment - 2.28% Schneider Electric SA - ADR Environmental Control - 2.03% Republic Services, Inc. Food - 2.23% Dean Foods Co. Forest Products & Paper - 3.52% International Paper Co. Healthcare - Products - 4.26% Boston Scientific Corp. (a) Medtronic, Inc. Home Builders - 2.14% DR Horton, Inc. Iron & Steel - 6.85% Cliffs Natural Resources, Inc. (d) Commercial Metals Co. Nucor Corp. Worthington Industries, Inc. Mining - 1.50% Freeport-McMoRan, Inc. MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) SHARES COMMON STOCKS - 94.55% (continued) FAIR VALUE Miscellaneous Manufacturing - 2.22% Textron, Inc. $ Oil & Gas - 8.38% CVR Energy, Inc. (d) Exxon Mobil Corp. HollyFrontier Corp. Marathon Oil Corp. Transocean Ltd. (d) Oil & Gas Services - 1.24% Steel Excel, Inc. (a) Packaging & Containers - 2.23% Sonoco Products Co. Pharmaceuticals - 6.31% Bristol-Myers Squibb Co. Merck & Co., Inc. Takeda Pharmaceutical Co. Ltd. - ADR Retail - 3.91% Coach, Inc. Abercrombie & Fitch Co. - Class A Semiconductors - 6.53% Cirrus Logic, Inc. (a) Intel Corp. Kulicke & Soffa Industries, Inc. (a) Telecommunications - 9.47% AT & T, Inc. FIH Mobile Ltd. - ADR Rogers Communications, Inc. - Class B Verizon Communications, Inc. Transportation - 3.60% CSX Corp. Tidewater, Inc. Total Common Stocks (Cost $16,073,013) SHARES MONEY MARKET FUND - 9.51% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.09%(Cost $2,037,675) (c) $ Total Investments at Fair Value - 104.06% (Cost $18,110,688) $ Liabilities in Excess of Other Assets, Net - (4.06%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at November 30, 2014, is subject to change and resets daily. (c) A portion of this security is segregated as collateral for securities on loan at November 30, 2014. Total collateral had a fair value of $921,833 at November 30, 2014. (d) Security, or a portion of the security is out on loan at November 30, 2014. Total loaned securities had a fair value of $849,415 at November 30, 2014. ADR - American Depositary Receipt. The accompanying notes are an integral part of the financial statements. THE TEXAS FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) SHARES COMMON STOCKS - 96.53% FAIR VALUE Advertising - 1.14% Alliance Data Systems Corp. $ Airlines - 2.58% American Airlines Group, Inc. Southwest Airlines Co. Auto Manufacturers - 0.83% Toyota Motor Corp. Banks - 6.02% Comerica, Inc. Cullen/Frost Bankers, Inc. First Financial Bankshares, Inc. (d) International Bancshares Corp. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) ViewPoint Financial Group, Inc. Beverages - 1.10% Dr Pepper Snapple Group, Inc. Building Materials - 1.71% Eagle Materials, Inc. Lennox International, Inc. Chemicals - 2.52% Celanese Corp. Westlake Chemical Co. Commercial Services - 3.50% Cardtronics, Inc. (a) HMS Holdings Corp (a) Quanta Services, Inc. (a) Rent-A-Center, Inc. Service Corp. International, Inc. Computers - 0.88% Cognizant Technology Solutions Corp. (a) Distribution & Wholesale - 1.00% Fossil Group, Inc. (a) Diversified Financial Services - 1.47% Enova International, Inc. (a) Santander Consumer USA Holdings, Inc. (a) Electric - 1.11% Dynegy, Inc. (a) El Paso Electric Co. Electrical Equipment & Components - 0.78% Encore Wire Corp. Electronics - 2.21% Benchmark Electronics, Inc. (a) National Instruments Corp. Engineering & Construction - 1.31% Fluor Corp. KBR, Inc. Entertainment - 0.87% Cinemark Holdings, Inc. Six Flags Entertainment Corp. Environmental Control - 1.75% Waste Connections, Inc. Waste Management, Inc. THE TEXAS FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) SHARES COMMON STOCKS - 96.53% (continued) FAIR VALUE Food - 4.06% Darling Ingredients, Inc. (a) $ Dean Foods Co. Sysco Corp. Whole Foods Market, Inc. Gas - 1.31% Atmos Energy Corp. CenterPoint Energy, Inc. Healthcare - Products - 1.97% Cyberonics, Inc. (a) Greatbatch, Inc. (a) 67 Halyard Health, Inc. (a) Hanger, Inc. (a) Healthcare - Services - 0.44% Tenet Healthcare Corp. (a) Home Builders - 0.81% DR Horton, Inc. Household Products & Wares - 0.56% Kimberly-Clark Corp. Insurance - 2.89% American National Insurance Co. HCC Insurance Holdings, Inc. Hilltop Holdings, Inc. (a) Torchmark Corp. Internet - 1.66% HomeAway, Inc. (a) RetailMeNot, Inc. (a) Investment Companies - 1.24% Main Street Capital Corp. (d) Iron & Steel - 1.56% Commercial Metals Co. Leisure Time - 0.86% Sabre Corp. Machinery - Diversified - 0.93% DXP Enterprises, Inc. (a) Flowserve Corp. Media - 1.31% LIN Media LLC (a) Nexstar Broadcasting Group, Inc. Miscellaneous Manufacturing - 1.54% AZZ, Inc. Trinity Industries, Inc. THE TEXAS FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) SHARES COMMON STOCKS - 96.53% (continued) FAIR VALUE Oil & Gas - 9.62% Cabot Oil & Gas Corp. $ Cheniere Energy, Inc. (a) Concho Resources, Inc. (a) Diamonback Energy, Inc. (a) EOG Resources, Inc. Exxon Mobil Corp. HollyFrontier Corp. Marathon Oil Corp. Matador Resources Co. (a) Noble Energy, Inc. Patterson-UTI Energy, Inc. Pioneer Natural Resources Co. Rowan Cos. PLC Valero Energy Corp. Oil & Gas Services - 8.35% Baker Hughes, Inc. Bristow Group, Inc. Cameron International Corp. (a) Dril-Quip, Inc. (a) Flotek Industries, Inc. (a) FMC Technologies, Inc. (a) Forum Energy Technologies, Inc. (a) Halliburton Co. National Oilwell Varco, Inc. Oceaneering International, Inc Schlumberger Ltd. Pipelines - 2.89% EnLink Midstream LLC EnLink Midstream Partners LP Kinder Morgan, Inc. Primoris Services Corp. Spectra Energy Corp. THE TEXAS FUND SCHEDULE OF INVESTMENTS - November 30, 2014 (Unaudited) SHARES COMMON STOCKS - 96.53% (continued) FAIR VALUE Real Estate - 0.81% Howard Hughes Corp. (a) $ Retail - 9.61% Brinker International., Inc. Cash America International, Inc. Conn's, Inc. (a) (d) Copart, Inc. (a) Fiesta Restaurant Group, Inc. (a) First Cash Financial Services, Inc. (a) GameStop Corp. - Class A (d) Group 1 Automotive, Inc. Mattress Firm Holdings Corp. (a) Men's Wearhouse, Inc. Michaels Cos., Inc. (a) Pier 1 Imports, Inc. Rush Enterprises, Inc. (a) Sally Beauty Holdings, Inc. (a) Semiconductors - 4.83% Cirrus Logic, Inc. (a) Diodes, Inc. (a) Silicon Laboratories, Inc. (a) Texas Instruments, Inc. Software - 6.40% Athenahealth, Inc. (a) Rackspace Hosting, Inc. (a) SolarWinds, Inc. (a) Solera Holdings, Inc. Tyler Technologies, Inc. (a) Telecommunications - 1.08% AT&T, Inc. Transportation - 1.02% Kirby Corp. (a) Total Common Stocks (Cost $11,923,917) CONTRACTS (e) CALL OPTIONS - 0.09% FAIR VALUE JC Penney Co., Inc., 01/15/2016, $10.00(Cost $23,434) $ CONTRACTS (e) PUT OPTIONS - 0.64% FAIR VALUE iShares Russell 2000 ETF, 01/17/2015, $105.00 $ Energy Select Sector SPDR Fund, 01/17/2015, $78.00 62 Energy Select Sector SPDR Fund, 01/17/2015, $80.00 45 SPDR S&P MidCap rust, 01/17/2015, $240.00 40 SPDR S&P MidCap rust, 03/20/2015, $235.00 Total Put Options (Cost $259,208) SHARES MONEY MARKET FUND - 5.14% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.09% (b) (c) (Cost $628,677) $ Total Investments at Fair Value - 102.40% (Cost $12,835,236) $ Liabilities in Excess of Other Assets, Net - (2.40%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at November 30, 2014, is subject to change and resets daily. (c) A portion of this security is segregated as collateral for securities on loan at November 30, 2014. Total collateral had a fair value of $291,289 at November 30, 2014. (d) Security, or a portion of the security is out on loan at November 30, 2014. Total loaned securities had a fair value of $284,225 at November 30, 2014. (e) Each contract is equal to 100 shares of common stock. The accompanying notes are an integral part of the financial statements. MONTEAGLE FUNDS NOTES TO SCHEDULES OF INVESTMENTS — November 30, 2014 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of the Monteagle Funds’ (the “Funds”) significant accounting policies. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities Valuation — Equity securities, including common stocks and exchange-traded funds, held by the Funds for which market quotations are readily available are valued using the last reported sales price or the official closing price provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each Fund’s business day. If no sales are reported, the average of the last bid and ask price is used. If no average price is available, the last bid price is used. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy described below. When an equity security is valued by the independent pricing service using factors other than market quotations or the market is considered inactive, they will be categorized in level 2. Fixed income securities such as corporate bonds, municipal bonds, and U.S. government and agency obligations, when valued using market quotations in an active market, are categorized as level 1 securities. However, fair value may be determined using an independent pricing service that considers market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and other reference data. These securities would be categorized as level 2 securities. The fair value of mortgage-backed securities is estimated by an independent pricing service which uses models that consider interest rate movements, new issue information and other security pertinent data. Evaluations of tranches (non-volatile, volatile, or credit sensitive) are based on interpretations of accepted Wall Street modeling and pricing conventions. Mortgage-backed securities are categorized in level 2 of the fair value hierarchy described below to the extent the inputs are observable and timely. In the absence of readily available market quotations, or other observable inputs, securities are valued at fair value pursuant to procedures adopted by the Board of Trustees and would be categorized as level 3. Money market funds are valued at their net asset value of$1.00 per share and are categorized as level 1. Securities with maturities of 60 days or less may be valued at amortized cost, which approximates fair value and would be categorized as level 2. The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments in a specific country or region. Various inputs are used in determining the value of each of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. MONTEAGLE FUNDS NOTES TO SCHEDULES OF INVESTMENTS — November 30, 2014 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES (continued) The following is a summary of the inputs used to value the Funds’ investments at fair value as of November 30, 2014: Fixed Income Fund Level 2 (Other Significant Level 1 Observable Security Classification(a) (Quoted Prices) Inputs) Totals U.S. Government and Agency Obligations $
